Citation Nr: 1036313	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-24 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1990 to September 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied service connection for PTSD and bipolar 
disorder/depression.  The Veteran's May 2006 notice of 
disagreement objected to the denial of his claim for service 
connection for PTSD.  Jurisdiction of the Veteran's claim is 
currently with the VA RO in Portland, Oregon.

In April 2007, the Veteran (accompanied by his wife) testified 
during a personal hearing at the RO and, in June 2010, the 
Veteran testified during a hearing at the Portland RO before the 
undersigned.  Transcripts of both hearings are of record.  

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, including PTSD.  Prior to July 13, 2010, service 
connection for PTSD required: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), that provides that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  
However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was 
amended to include a new paragraph (f)(3) that reads as follows, 
in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  

However, in this case, the Veteran has alleged that he suffers 
from PTSD as a result of an in-service sexual assault.  During 
his April 2007 RO and June 2010 Board hearings, he testified 
that, in October 1991, while in Germany, he was sexually 
assaulted in his barracks.  He said he reported the incident to 
his section chief, identified his attacker who was the 
Commander's driver (who he described), and made two official 
statements.  The Veteran indicated that, when his wife visited in 
December 1991, he did not tell her.  The Veteran said that he had 
very good performance evaluations prior to the incident when he 
was an E4 but, thereafter, his military career declined and he 
was discharged as an E1.  During his Board hearing, he said that, 
after discharge, he told his sister about the incident.  

Specifically, the Veteran avers that, in October 1991, he was a 
cook at Rivers Barracks in Germany, when the assault occurred.  
On the morning following the incident, he said that he made an 
official statement with the dining facility manager, Sergeant 
First Class D.R., about the incident and a statement to the 
dining facility office.  Then they met with his First Sergeant 
and his Battery Commander and proceeded to the headquarters 
battery of his assailant and talked with First Sergeant C., at 
which time the Veteran made a second official statement.  He also 
said there was no follow-up action (see June 2010 hearing 
transcript at page 15).  He said that he hired a private 
detective in an effort to locate Sgt. D.R. but was unsuccessful. 

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an absence of 
service records documenting the events of which the Veteran 
alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  38 C.F.R. § 3.304(f) reflects a recognition that service 
records may not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998).

The Veteran asserts that his PTSD manifested as a result of an 
in-service sexual assault.  Unfortunately, the above official 
statements described by the Veteran during his hearings are not 
documented in his service personnel and service treatment 
records.  The Board notes, however, that if such statements were 
in fact prepared by the Veteran, they may be verifiable through 
the Criminal Investigation Division (CID) or the U.S. Army Crime 
Records Center.  Therefore, the AMC should contact these agencies 
in an attempt to obtain verifying records.  

The Veteran was afforded a VA examination in June 2007 at which 
time, the VA examiner concluded that the Veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  However, VA outpatient 
treatment records dated since October 2003 note a diagnosis of 
PTSD; and a February 2006 VA outpatient record notes a diagnosis 
of PTSD resulting from in-service sexual trauma.  During his June 
2010 hearing, the Veteran testified that, in July 2010, he was 
about to enter a VA trauma program in White City, Oregon.  The 
record shows that he received treatment for PTSD as recently as 
August 2010.  

The Board believes that the Veteran should be afforded another VA 
examination to reconcile his divergent psychiatric diagnoses and 
determine if he has an acquired psychiatric disorder related to 
active military service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide any additional supporting information 
he can regarding his alleged in-service 
attack, to include the approximate date of 
the incident and the name(s) and rank(s) of 
his attacker and the individual(s) to whom he 
provided statements.  

2.  After completion of the above, contact 
the U.S. Army Crime Records Center, the U.S. 
Army Criminal Investigation Division, the 
National Personnel Records Center, the 
Department of the Army, and any other 
appropriate service department entity, and 
request any documentation related to the 
Veteran's alleged assault at Rivers Barracks 
in Germany in October 1991, including copies 
of his formal statements and any subsequent 
investigative reports and actions.  Any 
response received should be incorporated into 
the claims file.  The AMC should provide as 
much detail as possible surrounding the time, 
location and individuals involved when making 
this request.  

3.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail. 

The examiner is advised that the Veteran 
maintains that he was sexually assaulted 
in October 1991 while in service in 
Germany.  

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor reported by the Veteran 
(sexual assault). 

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is causally 
related to military service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  In rendering 
an opinion, the examiner is particularly 
requested to address the opinion rendered 
by the June 2007 VA examiner (to the 
effect that the Veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD). 

5.  The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return the 
case to the examiner.

6.  Then, readjudicate the Veteran's claim.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC), containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


